Exhibit 16.1 WithumSmith+Brown, PC A Professional Corporation Certified Public Accountants and Consultants One Spring Street New Brunswick, NJ 08901 732.828.1614 fax 732.828.5156 www.withum.com Additional Offices in New Jersey, New York, Pennsylvania, Maryland, Colorado and Florida January 26, 2011 Securities and Exchange Commission Washington, D.C. 20549 Re: JBI, Inc. (Commission File No. 000-52444) Ladies and Gentlemen: We have read JBI, Inc.'s statements included under Item 4.01 of its Form 8-K, dated January 26, 2011, and we agree with such statements concerning our firm. Very truly yours, /s/ WithumSmith+Brown, PC WithumSmith+Brown, PC New Brunswick, NJ
